EXHIBIT 10.7 Joinder Agreement for Securities Purchase Agreement The undersigned hereby agrees, effective as of the date hereof, to become a party to that certain Securities Purchase Agreement (the “Agreement”) dated as of February24, 2010, by and among SinoHub, Inc. (the “Company”) and the parties named therein, and for all purposes of the Agreement, the undersigned shall be included within the term “Investor” (as defined in the Agreement).The undersigned further confirms that the representations and warranties contained in Section 3.2 of the Agreement are true and correct as to the undersigned as of the date hereof. Date: February 25, 2010 NAME OF INVESTOR By: /s/ Matthew Hayden Name:Matthew Hayden Title:Investor Investment Amount:$ 150,000 Tax ID No.: ADDRESS FOR NOTICE c/o: Merrill Lynch Street: 150 Fayetteville Street City/State/Zip: Raleigh, NC27601 Attention: Valerie Ebert Tel: 919-829-2083 Fax: 919-827-0094 DELIVERY INSTRUCTIONS (if different from above) c/o: Street: City/State/Zip: Attention: Tel:
